Case 2:20-cr-20252-VAR-APP ECF No. 25, PageID.83 Filed 08/18/20 Page 1 of 12




                            United States District Court
                            Eastern District of Michigan
                                 Southern Division

United States of America,

      Plaintiff,                              Case No. 20-20252
                                              Honorable Victoria A. Roberts
vs.

Fabian Andres Plata-Ocampo,

      Defendant.
                                         /.

                      Government’s Sentencing Memorandum

I.    Procedural and Factual Background

      A. Procedural Background

      Defendant Fabian Plata-Ocampo was charged by complaint on December 12,

2019. (ECF No. 1, PageID 1). He initially appeared on December 16 and consented

to detention on December 18, 2019. (ECF No. 9, PageID 21).1 The parties stipulated

to the adjournment of the preliminary examination several times. (ECF Nos. 8, 11,

12, 13, 14 and 15).


      1 Defendant, a Colombian citizen, has a final order of removal in place. When
the events leading to the charges in this case arose on October 19, 2019, defendant’s
visa was “out of status,” meaning it had expired. Consequently, ICE took him into
custody and began administrative immigration proceedings which resulted in a final
order of removal. It is possible that defendant could be removed from the United
States as soon as he is in ICE custody. Therefore, the parties are proceeding with the
plea hearing and sentencing in the same hearing to account for that possibility.

                                          1
Case 2:20-cr-20252-VAR-APP ECF No. 25, PageID.84 Filed 08/18/20 Page 2 of 12




      Then on June 17, 2020, a grand jury indicted Defendant in a one-count

indictment with bulk cash smuggling in violation of 31 U.S.C. § 5332, which was

unsealed on June 30, 2010. (ECF No. 16, Indictment, PageID 61; ECF No. 18, Order

Unsealing Indictment, PageID 67).

      Defendant decided to plead guilty. The Rule 11 Plea Agreement will be

entered officially on the docket on August 20. In the Rule 11, already signed by all

parties, Defendant pleaded guilty to Count One of the Indictment. The Court set the

plea and sentencing date.

      As noted in the PSR, ICE (Immigration and Customs Enforcement) has

lodged a detainer against Defendant because he is not a citizen of the United States

and was in the country “out of status.” PSR, p. 1. Because he has been in custody

since October 19, 2019, Defendant has not been supervised by Pretrial Services.

      Defendant has filed a “Notice of Harm if Hearing is Delayed,” ECF No. 21,

PageID 72, and a “Waiver of Appearance for Plea and Sentencing, ECF No. 22,

PageID 74, to comply with the CARES Act and pursuant to Federal Rule of Criminal

Procedure 43.

      B. Factual Background

      The charged conduct occurred on or about October 19, 2019, at approximately

7:00 pm, Defendant arrived at the Detroit Ambassador Bridge Port of Entry, which

is in the Eastern District of Michigan. Defendant was driving a vehicle of which he


                                         2
Case 2:20-cr-20252-VAR-APP ECF No. 25, PageID.85 Filed 08/18/20 Page 3 of 12




was the sole occupant. Customs and Border Protection officers explained the

currency reporting requirements to Defendant and asked how much currency he was

in possession of. Defendant stated that he was in possession of $10,000 in currency.

      Upon further inspection, CBPO located several bundles of United States

currency hidden in the dashboard and several bags located in the vehicle. The total

amount of United States currency found in the vehicle and on Defendant’s person

was approximately $178,427.

II.   SENTENCING ARGUMENT

      A.     Section 3553(a) sets forth the sentencing factors for the Court to
             consider.

      Title 18 of the United States Code, Section 3553(a), provides the framework

that guides the Court when imposing sentence upon a criminal defendant. The statute

requires that a Court impose a sentence “sufficient but not greater than necessary to

comply with the purposes set forth in paragraph (2) of this subsection.” 18 U.S.C.

§ 3553(a). The Court must consider the “nature and circumstances of the offense and

the history and characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). The

sentence imposed by the Court must also “reflect the seriousness of the offense, […]

promote respect for the law, and […] provide just punishment for the offense.” 18

U.S.C. § 3353(a)(2)(A). The sentence must also “afford adequate deterrence to

criminal conduct and […] protect the public from further crimes of the defendant.”



                                          3
Case 2:20-cr-20252-VAR-APP ECF No. 25, PageID.86 Filed 08/18/20 Page 4 of 12




18 U.S.C. § 3553(a)(2)(B)-(C). Finally, the sentence imposed must “provide the

defendant with needed educational or vocational training, medical care, or other

correctional treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D).

      Additionally, the Court must consider, “the kinds of sentences available

…[and] the kinds of sentences and the sentencing range established for the

applicable category of offense committed by the applicable category of defendant as

set forth in the [United States Sentencing] guidelines.” 18 U.S.C. §§3553(a)(3),

3553(a)(4)(A). The Court should also take into account any pertinent policy

statements issued by the United States Sentencing Commission. 18 U.S.C. §

3553(a)(5).

      Moreover, the Court must also factor into its sentencing decision, “the need

to avoid unwarranted sentence disparities among defendants with similar records

who have been found guilty of similar conduct.” 18 U.S.C. §3553(a)(6). Likewise,

a Court must consider whether there is a need to impose restitution to any victim or

victims of the defendant’s offenses. 18 U.S C. § 3553(a)(7).

      B. The Court must consider the Guidelines when determining a sentence.

      Title 18 of the United States Code, Section 3553(b), instructs the Court on the

application of the Sentencing Guidelines in the imposition of a sentence upon a

criminal defendant. However, in 2005, the Supreme Court, excised 18 U.S.C. §

3553(b)(1) from the Sentencing Reform Act of 1984 and declared that the


                                         4
Case 2:20-cr-20252-VAR-APP ECF No. 25, PageID.87 Filed 08/18/20 Page 5 of 12




Sentencing Guidelines are no longer mandatory but rather are advisory. United

States v. Booker, 543 U.S. 220, 259 (2005). However, the correct calculation of the

applicable guidelines range remains the starting point for federal sentencing, and a

sentencing court is still required to consider the guidelines range in fashioning a

sentence. Booker, 543 U.S. at 245.

      The Supreme Court has declared that, “a district court should begin all

sentencing proceedings by correctly calculating the applicable Guidelines range.”

Gall v. United States, 552 U.S. 38, 49 (2007), citing Rita v. United States, 551 U.S.

338, 347-48 (2007). “As a matter of administration and to secure nationwide

consistency, the Guidelines should be the starting point and the initial benchmark.”

Gall, 552 U.S. at 49. The Sentencing Guidelines remain an indispensable resource

for assuring appropriate and uniform punishment for federal criminal offenses.

      “Sentences must be both procedurally and substantively reasonable.”

United States v. Kamper, 748 F. 3d 728, 739 (6th Cir. 2014), quoting United States

v. Castilla-Lugo, 699 F. 3d 454, 458-59 (6th Cir. 2012). The task of a district court,

at sentencing, is to impose a sentence upon a defendant that is, “‘sufficient, but not

greater than necessary to comply with the purposes,’ of section 3553(a)(2).”

United States v. Wilms, 495 F. 3d 277, 281 (6th Cir. 2007), quoting United States v.

Foreman, 436 F. 3d 638, 644 n. 1 (6th Cir. 2006).

      For bulk cash smuggling, based on the amount of $178,427 in cash involved


                                          5
Case 2:20-cr-20252-VAR-APP ECF No. 25, PageID.88 Filed 08/18/20 Page 6 of 12




in the offense, and with Defendant’s Criminal History Category of I, the Guidelines

range is 18-24 months. This range also takes into account Defendant’s acceptance

of responsibility, with a resulting Base Offense Level of 15.

      Supervised release for a Class D felony is a maximum of three years, 18

U.S.C. § 3583(b)(2), and a Guidelines range of one to three years. USSG

§ 5D1.2(a)(2). While the PSR notes that if a defendant is likely to be deported, the

statute does not require a term of supervised release, given the current circumstances,

it is unclear whether Colombia would agree to accept Defendant upon removal from

the United States. PSR ¶ 64. Consequently, if Defendant is released from ICE

custody pending removal, he should be supervised by Probation and should be

required to meet conditions of supervised release as determined by the Court.

Because of the uncertainty of when removal might occur, the Court should impose

a term of supervised release to fill in that possible gap.

      C.     Application of the 3553(a) factors support a Guidelines sentence.

             (i)    Nature and Circumstances of the Offense and History and
                    Characteristics of Defendant

      The Court must consider, in fashioning a sentence, the nature and

circumstances of the offense and the history and characteristics of a defendant. 18

U.S.C. § 3553(a)(1). Defendant’s charged conduct is serious. Declarations made at

any port of entry are serious, and the protection of our borders is likewise serious.

However, Defendant’s conduct was not violent, nor does Defendant have a criminal

                                           6
Case 2:20-cr-20252-VAR-APP ECF No. 25, PageID.89 Filed 08/18/20 Page 7 of 12




history in the United States. Therefore, a Guidelines sentence should satisfy this

sentencing factor.

             (ii)    Seriousness of the Offense, Respect for the Law, and Just
                     Punishment

      The second factor requires the Court to impose a sentence that reflects the

seriousness of the offense, promotes respect for the law, and provides just

punishment. 18 U.S.C. §3553(a)(2)(A). A Guidelines sentence will satisfy this

§ 3553(a) factor.

      The charge of bulk cash smuggling has a statutory maximum sentence of 5

years. 31 U.S.C. § 5332(b)(1).

             (iii)   Need to Afford Adequate Deterrence

      The sentence imposed must also, “afford adequate deterrence to criminal

conduct and […] protect the public from further crimes of the defendant.” 18 U.S.C.

§ 3553(a)(2)(B)-(C). Based on the information provided in the PSR as to

Defendant’s educational and work history, it does appear that Defendant is likely to

be deterred from further criminal activity because he has options for employment

and support from his family. His lack of a criminal history supports that conclusion

as well; therefore, a Guidelines sentence is justified.

      The sentence imposed in this case must also serve to deter others. Any

sentence imposed would send a message to like-minded individuals that there are



                                           7
Case 2:20-cr-20252-VAR-APP ECF No. 25, PageID.90 Filed 08/18/20 Page 8 of 12




serious consequences for engaging in such conduct.

             (iv)   Effective Training and Treatment or other Correctional
                    Treatment

      The sentence imposed must, “provide the defendant with needed educational

or vocational training, medical care, or other correctional treatment in the most

effective manner.” 18 U.S.C. §3553(a)(2)(D). The government supports educational,

vocational and substance abuse programs for Defendant.

      The government agrees with Probation’s recommendation to include the

following in the Judgment: “If you are ordered deported from the United States, you

must remain outside the United States, unless legally authorized to re-enter. If you

re-enter the United States, you must report to the nearest probation office within 72

hours after you return.” PSR ¶ 82.

             (v)    Kinds of Sentences Available and Sentencing Range

      The Court must also consider, “the kinds of sentences available …[and] the

kinds of sentences and the sentencing range established for the applicable category

of offense committed by the applicable category of defendant as set forth in the

[United States Sentencing] guidelines. ” 18 U.S.C. §§ 3553(a)(3), 3553(a)(4)(A).

The government urges the Court to sentence defendant to a Guidelines sentence.

             (vi)   Policy Statements

      The Court should also take into account any pertinent policy statements issued



                                         8
Case 2:20-cr-20252-VAR-APP ECF No. 25, PageID.91 Filed 08/18/20 Page 9 of 12




by the United States Sentencing Commission. 18 U.S.C. § 3553(a)(5). The

government is unaware of any relevant policy statements.

             (vii) Sentencing Disparities

      The Court must also factor into its sentencing decision, “the need to avoid

unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). Sentencing defendant

to a Guidelines sentence will not result in disparate sentences among similarly-

charged individuals.

             (viii) Restitution and Forfeiture

      Finally, a Court must consider whether there is a need to impose restitution to

any victim or victims of the defendant’s offenses. 18 U.S.C. § 3553(a)(7). In this

case, there are no identifiable victims, and thus no need to include any order of

restitution in the Judgment. However, there is specific property to forfeit, namely,

the $178,427 in bulk cash Defendant smuggled across the border.

      The bulk cash smuggling statute includes a specific provision for forfeiture:

“In addition, the court, in imposing sentence under paragraph (1), shall order that the

defendant forfeit to the United States, any property, real or personal, involved in the

offense, and any property traceable to such property.” 31 U.S.C. § 5332(b)(2). The

statute further provides: “If the property subject to forfeiture is unavailable and

defendant has insufficient personal property that may be forfeited, the court shall


                                            9
Case 2:20-cr-20252-VAR-APP ECF No. 25, PageID.92 Filed 08/18/20 Page 10 of 12




enter a personal money judgment in the amount that would be subject to forfeiture.”

31 U.S.C. § 5332(b)(4).

      Because Defendant abandoned his interest in the seized cash by signing an

abandonment form, he has complied with Section 5332’s requirement regarding

forfeiture. There is no need to impose a personal money judgment against him at

sentencing. But to make forfeiture complete, the Court should include a provision in

the Judgment that notes his abandonment and forfeiture of the cash: Pursuant to 31

U.S.C. § 5332(b)(2), Defendant has forfeited his interest in $178,427 in U.S.

Currency.

      Considering the Section 3553(a) characteristics and the Court’s mandate to

impose a sentence that is “sufficient but not greater than necessary,” the Court should

impose a Guidelines range sentence.

IV.   CONCLUSION

      Based on the foregoing, the government respectfully requests that the Court

impose a sentence within the Guidelines.

                                               Respectfully submitted,

                                               MATTHEW SCHNEIDER
                                               United States Attorney

                                               /s/Julie A. Beck
                                               Assistant United States Attorney
                                               211 West Fort Street, Suite 2001
                                               Detroit, MI 48226


                                          10
Case 2:20-cr-20252-VAR-APP ECF No. 25, PageID.93 Filed 08/18/20 Page 11 of 12




                                          (313) 226-9717
                                          julie.beck@usdoj.gov
                                          (P-53291)


Dated: August 18, 2020




                                     11
Case 2:20-cr-20252-VAR-APP ECF No. 25, PageID.94 Filed 08/18/20 Page 12 of 12




                              CERTIFICATE OF SERVICE

      I hereby certify that on August 18, 2020, I electronically filed the foregoing

using the ECF system which will send notification of such filing to all ECF

participants.

      I further certify that I served this sentencing memorandum on the probation

officer by e-mailing it to:

      Jennifer Danysh
      United States Probation Officer
      Detroit, MI 48226
      Jennifer_Danysh@miep.uscourts.gov

                                              s/Julie A. Beck
                                              Assistant United States Attorney
                                              211 West Fort Street, Suite 2001
                                              Detroit, Michigan 48226
                                              (313) 226-9717
                                              julie.beck@usdoj. gov




                                         12
